Citation Nr: 0203823	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-12 291	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a June 1997 rating decision, the RO denied the claim of 
entitlement to service connection for schizophrenia and 
depression.  The veteran was notified of that decision; 
however, no appeal was filed.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).


FINDING OF FACT

Evidence received since the June 1997 rating decision, when 
considered alone or in conjunction with all of the other 
evidence of record is not material, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating actions which denied entitlement to 
service connection for schizophrenia and depression is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the June 1997 rating action is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Background

In a statement accompanying her March 1997 claim seeking 
entitlement to service connection for schizophrenia and 
depression, the veteran indicated that she initially suffered 
from depression in the service in October 1975.  She became 
pregnant in the service and had a baby after her discharge 
from service.  The baby died a few days later.  She indicated 
that she was currently receiving treatment at Region Ten 
Community Services.  

Available to the RO at the time of the June 1997 rating 
decision were the veteran's service medical records.  Those 
revealed that she was seen at a Naval Hospital in December 
1975, with complaints of a cold, malaise, loss of sleep and 
loss of appetite over the prior three weeks.  She indicated 
that she had no money, and that she stayed up late practicing 
guitar, dancing and drinking tequila.  She was diagnosed with 
an upper respiratory infection.  A psychiatric disorder was 
not diagnosed.  

Her July 1976 discharge examination was normal save for an 
enlarged abdomen compatible with a seven month pregnancy.  

Also available to the RO at the time of the June 1997 rating 
decision were a hospital reports from the University of 
Virginia for the period of March to May 1984 and August to 
September 1985, hospital records from Western State Hospital 
dated January 1990 and outpatient treatment reports and 
evaluations from Region Ten Community Services for the period 
from March 1990 to February 1997.  

Hospital records from the University of Virginia revealed 
diagnoses of organic delusional syndrome, organic amnestic 
syndrome, an atypical psychosis, and schizotypal personality 
traits.  A history provided by the veteran's father and 
stepmother indicated that her psychiatric problems began 
following the death of her baby in 1976 subsequent to her 
military service.  

Hospital records from Western State Hospital show a discharge 
diagnosis of psychotic disorder, not otherwise specified, and 
polysubstance abuse.  By history, the veteran dated the onset 
of her mental illness to 1982.  No opinion was offered 
relating any found psychiatric disorder to service.  

Outpatient treatment reports from Region Ten Community 
Services show an initial diagnosis in 1990 of chronic 
schizophrenia and polysubstance abuse.  Her diagnosis in 
February 1998 was schizophrenia versus schizoaffective 
disorder, and a history of mixed substance abuse.  There was 
no history provided relating her symptoms to service and no 
opinion expressed linking her condition to service.  

The evidence submitted subsequent to the May and June 1997 
rating decisions includes statements from the veteran 
received in November 1998 and February 1999.  In the November 
1998 statement, the veteran indicated that she abused alcohol 
and lost her virginity while in the service.  After leaving 
the Navy, her baby died and she became depressed and turned 
to drugs and prostitution.  

In the statement received in February 1999, the veteran 
indicated that she got sick after getting out of boot camp in 
the Navy.  While in the Navy, she reported that was not 
eating or sleeping well.  She reported that her baby died 
subsequent to service.  She revealed that she currently 
suffers from depression and schizophrenia and asked for 
financial assistance from the VA.  

Analysis

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether 
the claim may be reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence submitted since June 1997 includes the 
aforementioned statements, received by the RO in November 
1998 and February 1999.

The Board finds that the newly received evidence, while not 
of record in June 1997, is not new and material since it is 
cumulative in nature.  That is, the additional evidence 
merely restates what was already known in 1997-namely the 
veteran's claim that circumstances in service led to her 
current psychiatric condition.  The appellant's statements 
alone or in conjunction with the evidence previously of 
record do not provide a more complete picture of the 
circumstances surrounding the origin of her schizophrenia or 
depression.

The Board has considered the statements made by the veteran.  
However, her contentions were addressed by the rating 
decision denying service connection in June 1997.  Moreover, 
the veteran, as a lay person not trained in the field of 
medicine, is not competent to offer an opinion pertaining to 
the etiology of her current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board does 
not find the evidence submitted to be new and material.

In making this decision, the Board has considered the fact 
that in November 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  This law provides, in pertinent part, 
however, that:

Nothing in (38 U.S.C. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C. § 
5108).
 
38 U.S.C.A. § 5103A.  In the absence of new and material 
evidence this claim is not reopened.  Moreover, the Board 
finds that no VA records have been identified as missing from 
the file which would necessitate further development in light 
of the VCAA or the decision in Bell v. Derwinski, 2 Vet. App. 
492 (1992).

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, the Board concludes that because new regulations 
implementing the VCAA "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA," 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001), remanding this 
case for the RO to first consider the new regulations is not 
in order because no further development is in order under the 
law in this case.



ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for schizophrenia 
and depression.  The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

